Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election with traverse of Group I, claims 1, 5-6, 9-11 and 14, in the reply filed on 24 January 2022 is acknowledged. The traversal is on the ground(s) that the compositions and methods are similar, and a search for one group would likely encompass a search for the others, and would thus not be an undue burden.  This is not found persuasive for the following reasons.  The fact that some useful information may be obtained in the search of one species for that of the other species is not a sufficient basis for holding the restriction to be improper.  M.P.E.P. § 803 provides that a different field of search, or separate classification (i.e., class and subclass) of distinct inventions, is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner. MPEP (808.02) indicates that a serious burden of search can be established by a different field of search, or by separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. Such was set forth in the previous Office action and a prima facie case of serious burden of search has been established. Claims 2-4, 7-8, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 January 2022.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 23 August 2021 has been considered by the examiner.


Status of Application, Amendments, and/or Claims
5.	The Response filed on 24 January 2022 has been entered in full.  Claims 2-4, 7-8, 11 and 13 are withdrawn as discussed supra.  Therefore, claims 1-14 are pending, and claims 1, 5-6, 9-11 and 14 are the subject of this Office Action.

Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant is requested to avoid the use of “novel” in the title, as patents are presumed to be novel and unobvious.
Appropriate correction is suggested.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  The correct format for sequence identifiers is “SEQ ID NO: 5”, for example, not “SEQ ID NO.: 5”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112 (Written Description)
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 9.	Claims 1, 5-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	The claims are drawn quite broadly to a recombinant bi-functional fusion protein, comprising an antibody or an antibody fragment specifically binding to CD20, and a peptide specifically binding to CD47, wherein the peptide is linked to the antibody or the antibody fragment, wherein the antibody or antibody fragment specifically binding to CD20 comprises a heavy chain variable region of SEQ ID NO.: 5, and the light chain contains a light chain variable region of SEQ ID NO.: 7 and wherein the peptide specifically binding to CD47 comprises a sequence having at least 95% identity to SEQ ID NO: 9. The claims also recite conjugates and compositions comprising said recombinant bi-functional fusion protein. Thus, the claims are 
11.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure, and in the case of claims 9 and 18, a desired function.
12.	The specification discloses 2 particular fusion proteins that comprise an antibody that comprises VL and VH regions of a particular antibody that is defined by particular amino acid sequences, with a particular SIRPα peptide fused to either the C- or N-terminus of the heavy chain of said antibody. Specifically, the specification teaches fusion proteins SD1-CD20mAb and CD20mAb-SD1. Said cd20mAb comprises a heavy chain variable region comprising the amino acid sequence SEQ ID NO:5, and a light chain variable region comprising the amino acid sequence SEQ ID NO:7, fused to the first extracellular domain of SIRPα having the amino acid sequence of SEQ ID NO: 9. The Specification also discloses that said fusion proteins bind CD20 and CD47 (See Example3; pg. 19); exhibit ADCC and CDC activity (See Example 5; pp. 19-20); and reduce solid tumor volume (See Example 7; pg. 20). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of fusion proteins, having variations in the first extracellular domain of SIRPα, that have the same binding specificity and functional activity.
13.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within 
14.	In the instant case, the distinguishing characteristics of the claimed genus are not described.  The only adequately described species are a bi-functional fusion protein comprising an anti-CD20 antibody comprising the heavy chain variable region of SEQ ID NO: 5 and a light chain variable region having the amino acid sequence SEQ ID NO:7, fused to an SIRPα peptide consisting of the amino acid sequence SEQ ID NO: 9. Accordingly, the specification does not provide adequate written description of the claimed genus.
15.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in 
16.	With the exception of the fusion proteins referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
17.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
18.	Therefore, only the fusion proteins referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).



Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
20.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
21.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
22.	Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-8, 11 and 14-15 of copending Application 16/489,360.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the genus of fusion proteins recited in the instant claims is encompassed by the species of fusion proteins recited in claims 1, 7-8, 11 and 14-15 of the ‘360 Application. Therefore, the claims are overlapping in scope.
	This is a provisional nonstatutory double patenting rejection.


Summary
23.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
February 4, 2022